DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this office action.

Specification
The disclosure is objected to because of the following informalities: Applicant's specification on [0038], recites, "For example,  in FIG. 3, the shared user filesystem that is accessed by data nodes 1-n has filesystems sored in diamond, gold, and silver storage groups”. As written above, the bolded text “sored” is a typo and should be corrected as “stored”. Appropriate correction is required.
The disclosure is objected to because of the following informalities: Applicant's specification on [00What is claimed is: ….”. It is unclear what is claimed afterwards. Examiner suggest to the applicant to address this issue. Appropriate correction is required.

Drawings
The drawings are objected to because Fig. 4 discloses a typographical error in "RDF Group 152". The applicant's specification discloses on [0038], "Accordingly, as shown in FIGS. 3 and 4, a single RDR group 152 is formed to include the diamond storage group 150A, gold storage group 150B, and silver storage group 150C.”. .

    PNG
    media_image1.png
    508
    813
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2016/0057009 issued to Kadayam et al. (hereinafter as "Kadayam") in view of U.S Patent Application Publication 2011/0191485 issued to Steven Michael Umbehocker (hereinafter as “Umbehocker”).

	Regarding claim 1, Kadayam teaches a non-transitory tangible computer readable storage medium having stored thereon a computer program (Kadayam: [0056]; For instance, it is expressly contemplated that the components and/or elements described herein can be implemented as software encoded on a tangible (non-transitory) computer-readable medium (e.g., disks and/or CDs) having program instructions executing on a computer, hardware, firmware, or a combination thereof) for implementing a method of replicating a concurrently accessed shared filesystem between storage clusters (Kadayam: [0018]; The DR pair arrangement may provide redundancy across sites, such that if the cluster at one site should fail, the cluster at the other site may assume its role by performing a switchover (i.e. a type of cross-cluster takeover).[0020]; Each node 200 is coupled to shared storage 150 via switch (e.g., FC switch) 120. The shared storage 150 includes a plurality of storage devices (e.g., disks) 140 upon which data may be stored. Clients (not shown) may access data stored in the shared storage 150 by interacting with the nodes 200 over, e.g., a network in accordance with a client/server model of information delivery. The storage devices 140 within the shared storage 150 may be physically divided into pools (e.g., Pool 0, Pool 1) which may are located at different sites (e.g., Site A, Site B). [0024]; During normal operation, information in the NVRAM of the node 200 may be mirrored to the NVRAM of its HA partner node, to provide redundancy. For example and considering node 200A1 as the local node, during normal operation, information in the NVRAM (e.g., 160A1) of the local node (e.g., node 200A1) is mirrored to the NVRAM (e.g., 160A2) of the HA partner node (e.g., node 200A2), and maintained in the NVRAM of the HA partner node

    PNG
    media_image2.png
    587
    630
    media_image2.png
    Greyscale

[0032]; Further, to permit takeover and switchover operations, the NVRAM may also store mirrored copies of logged information of other nodes in the environment 100 (e.g., the node's HA partner node, DR primary partner node, and DR auxiliary partner node)), 

the computer program including a set of instructions which, when executed by a computer, cause the computer to perform a method comprising the steps of: defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem (Kadayam: [0020]; Each node 200 is coupled to shared storage 150 via switch (e.g., FC switch) 120. The shared storage 150 includes a plurality of storage devices (e.g., disks) 140 upon which data may be stored. [0052]; In response to the command, each node may commit its node list 228 to the RDB, e.g., using the API. In an aspect of the subject matter, a “master” node within the DR group may be elected and assigned responsibility for management of the global cluster configuration used to verify the content of the cluster configuration table 235 as constructed by each node of the group); 

	Kadayam does not explicitly teach creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem, and assigning the first TLU to a first storage group; creating a set of TLUs for other filesystems of the data nodes of the storage cluster, and assigning the set of TLUs to a set of second storage groups; creating a Remote Data Replication (RDR) group; allocating the first storage group and the set of second storage groups to the RDR group; and creating a Remote Data Replication (RDR) facility for the RDR group, the RDR Facility identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied.

	However, Umbehocker teaches creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem, and assigning the first TLU to a first storage group (Umbehocker: [0053]; In yet another aspect, an alert generated within storage system 100 can relate to specific resources. For example, when a storage volume of a storage pool of storage system 100 is “thin provisioned,” “sparsely allocated,” and/or includes a low amount of available and/or free storage space, storage system 100 can automatically alert one or more users that the storage volume and/or the storage pool have a critically low amount of available and/or free storage space. 
[0055]; enabling access to a storage volume associated with the storage volume ACL from a specified host, e.g., via iSCSI target port(s). [0075]; As such, when the user creates a new storage volume from such a pool, it can be ambiguous as to which resource group the storage volume should be deposited. In such a case, for example, storage system 500 can enable the user to set a default resource group or explicitly designate a resource group to deposit the new storage volume into, e.g., via an input related to a create volume operation, a snapshot volume operation, and/or clone volume operation); 

creating a set of TLUs for other filesystems of the data nodes of the storage cluster, and assigning the set of TLUs to a set of second storage groups (Umbehocker: [0053]; In yet another aspect, an alert generated within storage system 100 can relate to specific resources. For example, when a storage volume of a storage pool of storage system 100 is “thin provisioned,” “sparsely allocated,” and/or includes a low amount of available and/or free storage space, storage system 100 can alert one or more users that the storage volume and/or the storage pool have a critically low amount of available and/or free storage space. [0075]; As such, when the user creates a new storage volume from such a pool, it can be ambiguous as to which resource group the storage volume should be deposited. In such a case, for example, storage system 500 can enable the user to set a default resource group or explicitly designate a resource group to deposit the new storage volume into, e.g., via an input related to a create volume operation, a snapshot volume operation, and/or clone volume operation);

 	creating a Remote Data Replication (RDR) group(Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision {Examiner interprets the RDR as assigning the storage volume based on the storage tier to the resource group in which it can be increase or decrease});

 	allocating the first storage group and the set of second storage groups to the RDR group (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage  [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision.
[0081] In one aspect (not shown), group component 620 can be configured to automatically combine the storage pools based on at least one of a storage size of the one or more storage mediums or a utilization rate of the one or more storage mediums. [0084]; Pricing component 1030 can be configured to assign one or more fees corresponding to the one or more storage tiers based on the at least one of the storage size or the utilization rate. Further, the user can be authorized to perform the operations on the resource based on, at least in part, the fee. For example, pricing component 1030 can assign higher fees to a storage tier, e.g., "gold storage tier," for example, associated with a high input/output (I/O) throughput and fault-tolerance level, e.g., RAID6, RAID10, etc. In another example, pricing component 1030 can assign lower fees to another storage tier, e.g., "silver storage tier," for example, associated with storage pools that have weaker fault-tolerance, e.g., RAID5, no fault tolerance, e.g., RAID0, and/or lower I/O throughput {Examiner interprets the allocation of the storage group to the RDR group as assigning the volumes to be group according to the storage size in which they are assigned based on the storage tier}); and 

creating a Remote Data Replication (RDR) facility for the RDR group, the RDR Facility identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied(Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision. [0081] In one aspect (not shown), group component 620 can be configured to automatically combine the storage pools based on at least one of a storage size of the one or more storage mediums or a utilization rate of the one or more storage mediums. [0084]; Pricing component 1030 can be configured to assign one or more fees corresponding to the one or more storage tiers based on the at least one of the storage size or the utilization rate. Further, the user can be authorized to perform the operations on the resource based on, at least in part, the fee. For example, pricing component 1030 can assign higher fees to a storage tier, e.g., "gold storage tier," for example, associated with a high input/output (I/O) throughput and fault-tolerance level, e.g., RAID6, RAID10, etc. In another example, pricing component 1030 can assign lower fees to another storage tier, e.g., "silver storage tier," for example, associated with storage pools that have weaker fault-tolerance, e.g., RAID5, no fault tolerance, e.g., RAID0, and/or lower I/O throughput {Examiner interprets Remote Data Replication (RDR) facility for the RDR group as the remote replication in which is replicated for that specific RDR group (tier with fees of the storage usage) in which is back up when performing mirror from the storage volume}}).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kadayam (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Umbehocker (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied). One of ordinary skill in the art would have been motivated to selectively performing replication based on a tier-specific replication by saving bandwidth and reducing the storage requirement (See: Umbehocker :[0042]). In addition, the references (Kadayam and Umbehocker ) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kadayam and Umbehocker  are directed to shared structure to being replicated and mirror for recovery.

	Regarding claim 2, the modification of Kadayam and Umbehocker teaches claimed invention substantially as claimed, and Umbehocker further teaches comprising copying data of the RDR group on the RDR facility from the first storage array to the second storage array to replicate the storage cluster at a backup set of data nodes with access to the second storage array(Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision. [0081] In one aspect (not shown), group component 620 can be configured to automatically combine the storage pools based on at least one of a storage size of the one or more storage mediums or a utilization rate of the one or more storage mediums. [0084]; Pricing component 1030 can be configured to assign one or more fees corresponding to the one or more storage tiers based on the at least one of the storage size or the utilization rate. Further, the user can be authorized to perform the operations on the resource based on, at least in part, the fee. For example, pricing component 1030 can assign higher fees to a storage tier, e.g., "gold storage tier," for example, associated with a high input/output (I/O) throughput and fault-tolerance level, e.g., RAID6, RAID10, etc. In another example, pricing component 1030 can assign lower fees to another storage tier, e.g., "silver storage tier," for example, associated with storage pools that have weaker fault-tolerance, e.g., RAID5, no fault tolerance, e.g., RAID0, and/or lower I/O throughput).  

	Regarding claim 3, the modification of Kadayam and Umbehocker teaches claimed invention substantially as claimed, and Kadayam further teaches the other filesystems of the data nodes of the storage cluster include snapshot copy filesystems of the concurrently accessed shared filesystem and root/configuration filesystems of the data nodes (Kadayam: [0022]; One or more RAID groups may be organized into aggregates (AGGRs) 130 (or more specifically 130A1 1, 130A1 2) that represent collections of storage. The aggregates 130 may include a root aggregate that contains a root volume storing special directories and configuration files, as well as data aggregates that store user data).  

	Regarding claim 5, the modification of Kadayam and Umbehocker teaches claimed invention substantially as claimed, and Kadayam further teaches the master node is configured to implement a shared access control process to coordinate access by the data nodes to the concurrently accessed shared filesystem(Kadayam: [0052]-[0053]; In an aspect of the subject matter, a “master” node within the DR group may be elected and assigned responsibility for management of the global cluster configuration used to verify the content of the cluster configuration table 235 as constructed by each node of the group. The master node may the propagate the cluster configuration table 235 to all of the nodes for RDB storage on their local storage 230. Each node may be queried as to agreement with the state of the DR group configuration and, if a node disagrees, an error (misconfiguration) occurs, which may be reported to the administrator for resolution. However, if each node agrees with the state of the configuration, mirroring (e.g., NVRAM mirroring and write cache mirroring) may be activated).  

	Regarding claim 7, the modification of Kadayam and Umbehocker teaches claimed invention substantially as claimed, and Kadayam further teaches
a first set of the data nodes of the storage cluster are implemented as processes on a first storage system and a second set of the data nodes of the storage cluster are implemented as processes on a second storage system separate from the first storage system(Kadayam: [0041]; In an aspect of the subject matter, the properties advertised by each node may include (i) a cluster identifier (ID) 320 which identifies the cluster associated with the node 200, (ii) a node system ID 330 which is a unique number (e.g., NVRAM ID) that identifies the system hardware, and (iii) a node configuration ID 340 which is illustratively embodied a universally unique ID (UUID) that identifies the node in the cluster. [0043]; Illustratively, the exemplary DR group 400 may be organized as four nodes 200, where a HA group 420A,B of each cluster 410A,B includes two nodes).  

	Regarding claim 8, Kadayam teaches a method of replicating a concurrently accessed shared filesystem between storage clusters (Kadayam: 
[0018]; The DR pair arrangement may provide redundancy across sites, such that if the cluster at one site should fail, the cluster at the other site may assume its role by performing a switchover (i.e. a type of cross-cluster takeover). [0020]; Each node 200 is coupled to shared storage 150 via switch (e.g., FC switch) 120. The shared storage 150 includes a plurality of storage devices (e.g., disks) 140 upon which data may be stored. Clients (not shown) may access data stored in the shared storage 150 by interacting with the nodes 200 over, e.g., a network in accordance with a client/server model of  The storage devices 140 within the shared storage 150 may be physically divided into pools (e.g., Pool 0, Pool 1) which may are located at different sites (e.g., Site A, Site B). [0024]; During normal operation, information in the NVRAM of the node 200 may be mirrored to the NVRAM of its HA partner node, to provide redundancy. For example and considering node 200A1 as the local node, during normal operation, information in the NVRAM (e.g., 160A1) of the local node (e.g., node 200A1) is mirrored to the NVRAM (e.g., 160A2) of the HA partner node (e.g., node 200A2), and maintained in the NVRAM of the HA partner node

    PNG
    media_image2.png
    587
    630
    media_image2.png
    Greyscale

[0032]; Further, to permit takeover and switchover operations, the NVRAM may also store mirrored copies of logged information of other nodes in the environment 100 (e.g., the node's HA partner node, DR primary partner node, and DR auxiliary partner node)), the method comprising the steps of: 

defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem (Kadayam: [0020]; Each node 200 is coupled to shared storage 150 via switch (e.g., FC switch) 120. The shared storage 150 includes a plurality of storage devices (e.g., disks) 140 upon which data may be stored. [0052]; In response to the command, each node may commit its node list 228 to the RDB, e.g., using the API. In an aspect of the subject matter, a “master” node within the DR group may be elected and assigned responsibility for management of the global cluster configuration used to verify the content of the cluster configuration table 235 as constructed by each node of the group);

	Kadayam does not explicitly teach creating a first Thin Logical Unit (TLU) for the concurrently accessed shared filesystem, and assigning the first TLU to a first storage group; creating a set of TLUs for other filesystems of the data nodes of the storage cluster, and assigning the set of TLUs to a set of second storage groups; creating a Remote Data Replication (RDR) group; allocating the first storage group and the set of second storage groups to the RDR group; and creating a Remote Data Replication (RDR) facility for the RDR group, the RDR Facility identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied

	However, Umbehocker teaches creating a Remote Data Replication (RDR) group (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision);

 	allocating the first storage group and the set of second storage groups to the RDR group(Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision.
[0081] In one aspect (not shown), group component 620 can be configured to automatically combine the storage pools based on at least one of a storage size of the one or more storage mediums or a utilization rate of the one or more storage mediums. [0084]; Pricing component 1030 can be configured to assign one or more fees corresponding to the one or more storage tiers based on the at least one of the storage size or the utilization rate. Further, the user can be authorized to perform the operations on the resource based on, at least in part, the fee. For example, pricing component 1030 can assign higher fees to a storage tier, e.g., "gold storage tier," for example, associated with a high input/output (I/O) throughput and fault-tolerance level, e.g., RAID6, RAID10, etc. In another example, pricing component 1030 can assign lower fees to another storage tier, e.g., "silver storage tier," for example, associated with ); and 

creating a Remote Data Replication (RDR) facility for the RDR group, the RDR Facility identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied(Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision. [0081] In one aspect (not shown), group component 620 can be configured to automatically combine the storage pools based on at least one of a storage size of the one or more storage mediums or a utilization rate of the one or more storage mediums. [0084]; Pricing component 1030 can be configured to assign one or more fees corresponding to the one or more storage tiers based on the at least one of the storage size or the utilization rate. Further, the user can be authorized to perform the operations on the resource based on, at least in part, the fee. For example, pricing component 1030 can assign higher fees to a storage tier, e.g., "gold storage tier," for example, associated with a high input/output (I/O) throughput and fault-tolerance level, e.g., RAID6, RAID10, etc. In another example, pricing component 1030 can assign lower fees to another storage tier, e.g., "silver storage tier," for example, associated with storage pools that have weaker fault-tolerance, e.g., RAID5, no fault tolerance, e.g., RAID0, and/or lower I/O throughput).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kadayam (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Umbehocker  (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied). One of ordinary skill in the art would have been motivated to selectively performing replication based on a tier-specific replication by saving bandwidth and reducing the storage requirement (See: Umbehocker :[0042]). In addition, the references (Kadayam and Umbehocker ) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kadayam and Umbehocker  are directed to shared structure to being replicated and mirror for recovery.

	Regarding claim 9, the modification of Kadayam and Umbehocker teaches claimed invention substantially as claimed, and Umbehocker further teaches comprising copying data of the RDR group on the RDR facility from the first storage array to the second storage array to replicate the storage cluster at a backup set of data nodes with access to the second storage array (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision. [0081] In one aspect (not shown), group component 620 can be configured to automatically combine the storage pools based on at least one of a storage size of the one or more storage mediums or a utilization rate of the one or more storage mediums. [0084]; Pricing component 1030 can be configured to assign one or more fees corresponding to the one or more storage tiers based on the at least one of the storage size or the utilization rate. Further, the user can be authorized to perform the operations on the resource based on, at least in part, the fee. For example, pricing component 1030 can assign higher fees to a storage tier, e.g., "gold storage tier," for example, associated with a high input/output (I/O) throughput and fault-tolerance level, e.g., RAID6, RAID10, etc. In another example, pricing component 1030 can assign lower fees to another storage tier, e.g., "silver storage tier," for example, associated with storage pools that have weaker fault-tolerance, e.g., RAID5, no fault tolerance, e.g., RAID0, and/or lower I/O throughput).  

	Regarding claim 10, the modification of Kadayam and Umbehocker teaches claimed invention substantially as claimed, and Kadayam further teaches the other filesystems of the data nodes of the storage cluster include snapshot copy filesystems of the concurrently accessed shared filesystem and root/configuration filesystems of the data nodes (Kadayam: [0022]; One or more RAID groups may be organized into aggregates (AGGRs) 130 (or more specifically 130A1 1, 130A1 2) that represent collections of storage. The aggregates 130 may include a root aggregate that contains a root volume storing special directories and configuration files, as well as data aggregates that store user data).  

	Regarding claim 12, the modification of Kadayam and Umbehocker teaches claimed invention substantially as claimed, and Kadayam further teaches 
the master node is configured to implement a shared access control process to coordinate access by the data nodes to the concurrently accessed shared filesystem (Kadayam: [0052]-[0053]; In an aspect of the subject matter, a “master” node within the DR group may be elected and assigned responsibility for management of the global cluster configuration used to verify the content of the cluster configuration table 235 as constructed by each node of the group. The master node may the propagate the cluster configuration table 235 to all of the nodes for RDB storage on their local storage 230. Each node may be queried as to agreement with the state of the DR group configuration and, if a node disagrees, an error (misconfiguration) occurs, which may be reported to the administrator for resolution. However, if each node agrees with the state of the configuration, mirroring (e.g., NVRAM mirroring and write cache mirroring) may be activated).  

	Regarding claim 14, the modification of Kadayam and Umbehocker teaches claimed invention substantially as claimed, and Kadayam further teaches
a first set of the data nodes of the storage cluster are implemented as processes on a first storage system and a second set of the data nodes of the storage cluster are implemented as processes on a second storage system separate from the first storage system(Kadayam: [0041]; In an aspect of the subject matter, the properties advertised by each node may include (i) a cluster identifier (ID) 320 which identifies the cluster associated with the node 200, (ii) a node system ID 330 which is a unique number (e.g., NVRAM ID) that identifies the system hardware, and (iii) a node configuration ID 340 which is illustratively embodied a universally unique ID (UUID) that identifies the node in the cluster. [0043]; Illustratively, the exemplary DR group 400 may be organized as four nodes 200, where a HA group 420A,B of each cluster 410A,B includes two nodes).
  
	Regarding claim 15, Kadayam teaches a storage environment, comprising: a first storage system having a first set of emulations implementing a first set of data nodes of a storage cluster with concurrent access to a shared user filesystem stored in a first storage array of storage resources (Kadayam: [0018]; The DR pair arrangement may provide redundancy across sites, such that if the cluster at one site should fail, the cluster at the other site may assume its role by performing a switchover (i.e. a type of cross-cluster takeover). [0020]; Each node 200 is coupled to shared storage 150 via switch (e.g., FC switch) 120. The shared storage 150 includes a plurality of storage devices (e.g., disks) 140 upon which data may be stored. Clients  The storage devices 140 within the shared storage 150 may be physically divided into pools (e.g., Pool 0, Pool 1) which may are located at different sites (e.g., Site A, Site B). [0024]; During normal operation, information in the NVRAM of the node 200 may be mirrored to the NVRAM of its HA partner node, to provide redundancy. For example and considering node 200A1 as the local node, during normal operation, information in the NVRAM (e.g., 160A1) of the local node (e.g., node 200A1) is mirrored to the NVRAM (e.g., 160A2) of the HA partner node (e.g., node 200A2), and maintained in the NVRAM of the HA partner node

    PNG
    media_image2.png
    587
    630
    media_image2.png
    Greyscale

[0032]; Further, to permit takeover and switchover operations, the NVRAM may also store mirrored copies of logged information of other nodes in the environment 100 (e.g., the node's HA partner node, DR primary partner node, and DR auxiliary partner node)),

Kadayam does not explicitly teach a first Remote Data Replication (RDR) group formed on the first storage array, the first RDR group including a storage group including data of the shared user filesystem, the first RDR group further including a set of second storage groups containing TLUs for other filesystems of the data nodes of the storage group; and a remote data replication engine on the first storage system configured to replicate data of the first RDR group on a Remote Data Replication (RDR) facility to a backup storage array.  

	However, Umbehocker  teaches 19116577.01 / 130-215-JCGa first Remote Data Replication (RDR) group formed on the first storage array, the first RDR group including a storage group including data of the shared user filesystem (Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision), 

the first RDR group further including a set of second storage groups containing TLUs for other filesystems of the data nodes of the storage group(Umbehocker: [0053]; In yet another aspect, an alert generated within storage system 100 can relate to specific resources. For example, when a storage volume of a storage pool of storage system 100 is “thin provisioned,” “sparsely allocated,” and/or includes a low amount of available and/or free storage space, storage system 100 can automatically alert one or more users that the storage volume and/or the storage pool have a critically low amount of available and/or free storage space. [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision. [0075]; As such, when the user creates a new storage volume from such a pool, it can be ambiguous as to which resource group the storage volume should be deposited. In such a case, for example, storage system 500 can enable the user to set a default resource group or explicitly designate a resource group to deposit the new storage volume into, e.g., via an input related to a create volume operation, a snapshot volume operation, and/or clone volume operation); and 

a remote data replication engine on the first storage system configured to replicate data of the first RDR group on a Remote Data Replication (RDR) facility to a backup storage array(Umbehocker: [0054]; making a copy of the storage volume and retaining a log of differences between the copy and the mirror; replicating the storage volume from a remote location, e.g., remote replicating the storage volume; [0059]; creating the quota, e.g., on a storage pool or a storage tier that can be assigned as a resource of a resource group; increasing a size of the quote, e.g., to allow for additional provisioning of storage space from the storage pool or the storage tier; or decreasing the quota, which limits disk space members of the resource group can provision. [0081] In one aspect (not shown), group component 620 can be configured to automatically combine the storage pools based on at least one of a storage size of the [0084]; Pricing component 1030 can be configured to assign one or more fees corresponding to the one or more storage tiers based on the at least one of the storage size or the utilization rate. Further, the user can be authorized to perform the operations on the resource based on, at least in part, the fee. For example, pricing component 1030 can assign higher fees to a storage tier, e.g., "gold storage tier," for example, associated with a high input/output (I/O) throughput and fault-tolerance level, e.g., RAID6, RAID10, etc. In another example, pricing component 1030 can assign lower fees to another storage tier, e.g., "silver storage tier," for example, associated with storage pools that have weaker fault-tolerance, e.g., RAID5, no fault tolerance, e.g., RAID0, and/or lower I/O throughput).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kadayam (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Umbehocker  (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied). One of ordinary skill in the art would have been motivated to selectively performing replication based on a tier-specific replication by saving bandwidth and reducing the storage requirement (See: Umbehocker :[0042]). In addition, the references (Kadayam and Umbehocker ) teach  and Umbehocker  are directed to shared structure to being replicated and mirror for recovery.

	Regarding claim 16, the modification of Kadayam and Umbehocker teaches claimed invention substantially as claimed, and Kadayam further teaches
further comprising a second storage system having a second set of emulations implementing a second set of data nodes of the storage cluster with concurrent access to the shared user filesystem stored in the first storage array of storage resources(Kadayam: [0020]; Each node 200 is coupled to shared storage 150 via switch (e.g., FC switch) 120. The shared storage 150 includes a plurality of storage devices (e.g., disks) 140 upon which data may be stored. The storage devices 140 within the shared storage 150 may be physically divided into pools (e.g., Pool 0, Pool 1) which may are located at different sites (e.g., Site A, Site B). Storage devices of a pool may be arranged on one or more disk shelves (not shown). The storage device of each pool may be organized as Redundant Array of Independent (or Inexpensive) Disks (RAID) groups. [0052]; In response to the command, each node may commit its node list 228 to the RDB, e.g., using the API. In an aspect of the subject matter, a “master” node within the DR group may be elected and assigned responsibility for management of the global cluster configuration used to verify the content of the cluster configuration table 235 as constructed by each node of the group).  

	Regarding claim 17, the modification of Kadayam and Umbehocker teaches claimed invention substantially as claimed, and Kadayam further teaches
one of the emulations is configured to implement a master data node controlling access to the shared user filesystem by the other data nodes (Kadayam: [0052]-[0053]; In an aspect of the subject matter, a “master” node within the DR group may be elected and assigned responsibility for management of the global cluster configuration used to verify the content of the cluster configuration table 235 as constructed by each node of the group. The master node may the propagate the cluster configuration table 235 to all of the nodes for RDB storage on their local storage 230. Each node may be queried as to agreement with the state of the DR group configuration and, if a node disagrees, an error (misconfiguration) occurs, which may be reported to the administrator for resolution. However, if each node agrees with the state of the configuration, mirroring (e.g., NVRAM mirroring and write cache mirroring) may be activated).  

	Regarding claim 18, the modification of Kadayam and Umbehocker teaches claimed invention substantially as claimed, and Kadayam further teaches
the first Remote Data Replication (RDR) group includes all second storage groups containing all TLUs for all other filesystems of the data nodes of the storage group to facilitate failover of the shared user filesystem to the backup storage array (Kadayam: [0041]; Volume set 306 is replicated to secondary replication sites 312 a-b (e.g., offsite or remote locations) so that in the event of a disaster or other failure, a copy of volume set 306 at secondary replication sites 312 a-b may be mounted Replication sites 312 a-b may thus have identical volume sets and storage tier hierarchy. In one embodiment, when secondary replication sites 312 a-b are set up the replication attributes are copied from volume set 306).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2016/0057009 issued to Kadayam et al. (hereinafter as "Kadayam") in view of U.S Patent Application Publication 2011/0191485 issued to Steven Michael Umbehocker (hereinafter as “Umbehocker”) in further view of U.S Patent 10,613,779 issued to Brooks et al. (hereinafter as “Brooks”).

Regarding claim 4, the modification of Kadayam and Umbehocker  teaches claimed invention substantially as claimed, however the modification of Kadayam and Umbehocker does not explicitly teach one of the other filesystems of the data nodes of the storage cluster includes a 17116577.01 / 130-215-JCG cluster controller filesystem of a cluster virtual data mover defining membership of the data nodes in the storage cluster. 

	Brooks teaches one of the other filesystems of the data nodes of the storage cluster includes a 17116577.01 / 130-215-JCG cluster controller filesystem of a cluster virtual data mover defining membership of the data nodes in the storage cluster(Brooks: Col 32, lines 7-16; a first storage system may determine that a second storage system within the membership list should be detached based on one or more criteria, where a result of the first storage system detaching the second storage system is that the first storage system continues to receive and process I/O commands at least because the first storage system is currently in-sync with all of the storage systems that remain in the membership list. Col 32, lines 26-34; The situation of determining how to proceed when not communicating with another storage system in a membership list indicated as being in-sync may arise while a storage system is operating normally and then notices one or more lost communications, may arise while the storage system is recovering from a previous fault, may arise while the storage system is switching operations from one set of storage system controller to another set of storage system controller for whatever reason, may arise during startup).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kadayam (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Umbehocker (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied) to further include Brooks (teaches cluster controller filesystem of a cluster virtual data mover defining membership of the data nodes in the storage cluster). One of ordinary skill in the art would have been motivated to selectively performing replication based on a tier-specific replication by saving bandwidth and reducing the storage requirement (See: Brooks: [0005]). In addition, the references (Kadayam, Umbehocker, and Brooks) teach features 

	Regarding claim 11, the modification of Kadayam and Umbehocker  teaches claimed invention substantially as claimed, however the modification of Kadayam and Umbehocker does not explicitly teach one of the other filesystems of the data nodes of the storage cluster includes a cluster controller filesystem of a cluster virtual data mover defining membership of the data nodes in the storage cluster.

	Brooks teaches one of the other filesystems of the data nodes of the storage cluster includes a cluster controller filesystem of a cluster virtual data mover defining membership of the data nodes in the storage cluster (Brooks: Col 32, lines 7-16; a first storage system may determine that a second storage system within the membership list should be detached based on one or more criteria, where a result of the first storage system detaching the second storage system is that the first storage system continues to receive and process I/O commands at least because the first storage system is currently in-sync with all of the storage systems that remain in the membership list. Col 32, lines 26-34; The situation of determining how to proceed when not communicating with another storage system in a membership list indicated as being in-sync may arise while a storage system is operating normally and then notices one or more lost communications, may arise while the storage system is recovering from a previous fault, may arise while the storage system is switching operations from one set of storage system controller to another set of storage system controller for whatever reason, may arise during startup).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kadayam (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Umbehocker (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied) to further include Brooks (teaches cluster controller filesystem of a cluster virtual data mover defining membership of the data nodes in the storage cluster). One of ordinary skill in the art would have been motivated to selectively performing replication based on a tier-specific replication by saving bandwidth and reducing the storage requirement (See: Brooks: [0005]). In addition, the references (Kadayam, Umbehocker, and Brooks) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kadayam, Umbehocker, and Brooks are directed to shared structure to being replicated and mirror for recovery.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2016/0057009 issued to Kadayam et al. (hereinafter as "Kadayam") in view of U.S Patent Application Publication 2011/0191485 issued to Steven Michael Umbehocker (hereinafter as “Umbehocker”) in further view of U.S Patent Application Publication 2015/0355970 issued to Hayes et al. (hereinafter as “Hayes’).

Regarding claim 6, the modification of Kadayam and Umbehocker teaches claimed invention substantially as claimed, however the modification of Kadayam and Umbehocker does not explicitly teach data nodes obtain temporary exclusive access to portions of the concurrently accessed shared filesystem via the shared access control process of the master node.

Hayes teaches data nodes obtain temporary exclusive access to portions of the concurrently accessed shared filesystem via the shared access control process of the master node(Hayes: [0030]; That is, entities are units of data or metadata stored by a storage system. Entities are grouped into sets called authorities. Each authority has an authority owner, which is a storage node that has the exclusive right to update the entities in the authority. In other words, a storage node contains the authority, and that the authority, in turn, contains entities. [0037]-[0038]; Authority owners have the exclusive right to modify entities, to migrate entities from one non-volatile solid state storage unit to another non-volatile solid state storage unit, and to add and remove copies of entities. This allows for maintaining the redundancy of the underlying data. As authorities are transferred between storage nodes and authority owners update entities in their authorities, the system transfers messages between the storage nodes and non-volatile solid state storage units).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kadayam (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Umbehocker  (teaches creating a Remote Data Replication (RDR) group and identifying a first storage array on which the RDR group is implemented and a second storage array to which data stored in the RDR group is to be copied) to further include Hayes (teaches obtain temporary exclusive access to portions of the concurrently accessed shared filesystem via the shared access control process of the master node). One of ordinary skill in the art would have been motivated to determine the relative efficiency in terms of reading, writing or computation may be used to decide which path is appropriate (See: Hayes: [0044]). In addition, the references (Kadayam, Umbehocker , and Hayes) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kadayam, Umbehocker , and Hayes are directed to shared structure to being replicated and mirror for recovery.

	Regarding claim 13, the modification of Kadayam and Umbehocker  teaches claimed invention substantially as claimed, however the modification of Kadayam and Umbehocker  does not explicitly teach data nodes obtain temporary exclusive access to portions of the concurrently accessed shared filesystem via the shared access control process of the master node.

	Hayes teaches data nodes obtain temporary exclusive access to portions of the concurrently accessed shared filesystem via the shared access control process of the master node(Hayes: [0030]; That is, entities are units of data or metadata stored by a storage system. Entities are grouped into sets called authorities. Each authority has an authority owner, which is a storage node that has the exclusive right to update the entities in the authority. In other words, a storage node contains the authority, and that the authority, in turn, contains entities. [0037]-[0038]; Authority owners have the exclusive right to modify entities, to migrate entities from one non-volatile solid state storage unit to another non-volatile solid state storage unit, and to add and remove copies of entities. This allows for maintaining the redundancy of the underlying data. As authorities are transferred between storage nodes and authority owners update entities in their authorities, the system transfers messages between the storage nodes and non-volatile solid state storage units).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kadayam (teaches a method of replicating a concurrently accessed shared filesystem between storage clusters and to defining a primary storage cluster to include a master node and a plurality of data nodes, each data node having concurrent access to the shared filesystem) with the teachings of Umbehocker  (teaches creating a Remote Data Replication (RDR) group and identifying  (teaches obtain temporary exclusive access to portions of the concurrently accessed shared filesystem via the shared access control process of the master node). One of ordinary skill in the art would have been motivated to determine the relative efficiency in terms of reading, writing or computation may be used to decide which path is appropriate (See: Hayes: [0044]). In addition, the references (Kadayam, Umbehocker , and Hayes) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kadayam, Umbehocker , and Hayes are directed to shared structure to being replicated and mirror for recovery.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2017/0235507 issued to Sinha et al. (hereinafter as “Sinha”) teaches a system of managing a virtualization environment that comprises of host machines and retrieve the backed-up data as needed to restore data.
U.S Patent Application Publication 2012/0260055 issued to Atsushi MURASE (hereinafter as “MURASE”) teaches moving data between tiered storage devices and utilizing a thin provisioned volume from the primary device to secondary.
U.S Patent Application Publication 2015/0248241 issued to GOODMAN et al. (hereinafter as “GOODMAN”) teaches storages devices in which involve 
U.S Patent Application Publication 2012/0151164 issued to Yatin Nayak (hereinafter as “Nayak”) teaches optimizing replication within a storage system utilizing multiple tiers using tier specification replication modes.

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

7/1/2021
/ANDREW N HO/Examiner
Art Unit 2162    


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162